Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Figs. 2 and 3 of US 20170316731 A1 do not teach, within the context of the claims, a first connect line electrically connected to the first switch unit of the S stage register … wherein the third switch unit of the (S+A) stage register is electrically connected to the first connect line and the fourth switch unit of the (S+A) stage register to receive the S stage control signal.
Fig. 9 of US 20170316731 Ai does not teach, within the context of the claims, an S stage register comprising a first voltage regulator circuit … so that the S stage register performs voltage regulation … wherein the third switch unit of the (S+A) stage register is electrically connected to the first connect line and the fourth switch unit of the (S+A) stage register to receive the S stage control signal, so that the (S+A) stage register performs voltage regulation.
None of the other cited prior art teaches, within the context of the claims, that the first switch unit of the S stage register and the second switch unit of the S stage register are configured to receive an S stage control signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148. The examiner can normally be reached M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gene W Lee/Primary Examiner, Art Unit 2692